DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
As a result of the Pre-Appeal Brief Conference Request on April 25, 2022, claims 1-2, 4-12,14-16 and 18-19 are pending. As a result of the Pre-Appeal Conference held on May 16, 2022, the rejections to claims -2, 4-12,14-16 and 18-19 are withdrawn (See attached PTO-2297: Notice of Panel Decision from Pre-Appeal Brief Review).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17, 2022 was filed after the mailing date of the Final Rejection on January 24, 2022.  Since the rejection grounds are withdrawn, the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments, see pgs. 2-5 of Pre-Appeal Brief, filed April 25, 2022, with respect to the rejections to claims 1-2, 4-12, 14-16 and 18-19 have been fully considered and are persuasive.  The rejection of claims 1-2, 4-12, 14-16 and 18-19 over the Kang reference (US 2012/0119985 A1) under 35 U.S.C. 102(e) has been withdrawn. 

Allowable Subject Matter
Claims 1-2, 4-12, 14-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance:

As argued by Applicant, the prior art of record does not disclose a motion detecting system comprising the combination of:
 a second motion detecting sub-system, which has a same type as the first motion detecting sub-system, comprising a further light emitting unit, and configured to generate a further determining result that represents at least one of a relative distance, an angle and a moving direction of the second motion detecting sub-system with respect to the object; 
a first electronic device configured to receive the determining result and the further determining result respectively from the first and second motion detecting sub-systems and transmit the determining result and the further determining result, wherein the first motion detecting sub-system and the second motion detection sub-system are integrated in the first electronic device; and 
a second electronic device comprising a display device, and configured to wirelessly receive the determining result and the further determining result from the first electronic device for controlling or operating a state of the second electronic device.

The previously cited reference of Kang (US 2012/0119985 A1) discloses a motion detecting system (Fig. 1-7 generally) with multiple motion detecting sub-systems (See Fig. 3; Detailed Description, [0054-0060], [0088-0089], first and second image sensors) comprising light emitting units (Fig. 7, emitter, #422). However, Kang does not disclose “a second motion detecting sub-system which has a same type a5 the first motion detecting sub-system” because Kang discloses instead a 3D depth camera and 2D color camera {See Kang, Fig. S} which are different types of motion detecting sub-systems configured to capture different things within the operation.
Furthermore, without acquiescing the to entirety of Applicant’s position within the Pre-Appeal Brief of April 25, 2022, it is agreed that Kang does not teach the combination of “a second motion detecting sub-system, which has a same type as the first motion detecting sub-system, comprising a further light emitting unit, and configured to generate a further determining result that represents at least one of a relative distance, an angle and a moving direction of the second motion detecting sub-system with respect to the object”, a first electronic device configured to receive the determining result and the further determining result respectively from the first and second motion detecting sub-systems and transmit the determining result and the further determining result, wherein the first motion detecting sub-system and the second motion detection sub-system are integrated in the first electronic device” and “a second electronic device comprising a display device, and configured to wirelessly receive the determining result and the further determining result from the first electronic device for controlling or operating a state of the second electronic device.” 

The further cited prior art are relevant to the field of motion detecting systems but do not cure the deficiencies of Kang and not render obvious a modification to arrive at the claimed invention.  As such, claim 1 is free of and unobvious over the prior art and is allowed. Claims 12 and 16 are independent systems claims that recite similar characteristics as that of claim 1 and are allowed for the same reasons as above. The remaining claims are dependent off of claim 1, 12 or 16 and are allowed as a result of their dependencies. 
Finally, the claims are patentably distinct from the claims of parent application 14/097442 (now U.S. Patent 10, 747,326 B2) and thus no double patenting issues are present. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626